DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/19/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 Line 1 states: “wherein the plurality of mounting holes is tapped holes.” Should be changed to state: -- wherein the plurality of mounting holes are tapped holes.--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a casing--.
Claim 4 recites "wherein the plastic encapsulated stator comprises an end face" in Line 1-2, particularly the limitation “the plastic encapsulated stator”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the particular language in line 1-2 will be read as --wherein the motor includes a plastic encapsulated stator that comprises an end face--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Lin US 2009/0180877.

    PNG
    media_image1.png
    985
    1067
    media_image1.png
    Greyscale
 Annotated Figure 6 of Lin US 2009/0180877 (Attached Figure 2)
Regarding Claim 1: Lin US 2009/0180877 discloses all of the claimed limitations including:
1) a wind deflector (14 - Fig 6-7 | 15 - Fig 8-9) comprising a cavity (cylindrical space inside element 14 | cylindrical space inside element 15); 2) a motor (motor = 

    PNG
    media_image2.png
    1045
    1072
    media_image2.png
    Greyscale
 Annotated Figure 6 of Lin US 2009/0180877 (Attached Figure 1)
Regarding Claim 5: Lin US 2009/0180877 discloses all of the claimed limitations including: wherein the grid mesh (grid mesh illustrated in figure 6 that is defined by elements 11 and 13 radially inside of element 14 | grid mesh illustrated in figure 8 that is defined by elements 11 and 13 radially inside of element 15) further comprises a plurality of annular bars (11, ¶0022, also see Figures and Annotated Figure 6 of Lin US 
Further Regarding Claim 5: Claim 5 recites product by process claim language:
“through injection molding”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re 
Therefore, since the final structure of Lin US 2009/0180877 is the same structure as described by claim 5, Lin US 2009/0180877 meets the limitations of claim 5 even though the same manufacturing process (injection molding) may not have been used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2009/0180877 as applied to claim 1 above, and further in view of Watanabe USPN 6359354.
Regarding Claim 2: Lin US 2009/0180877 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Lin US 2009/0180877 discloses the limitations: wherein the motor comprises a shaft 253, a bearing 24, a stator 23 and an outer rotor (26,28,251); the stator 23 comprises (i.e. surrounds) a sleeve seat 211; the shaft 253 is disposed on the sleeve seat 211 via the bearing (it is, see Figures and at least ¶0024-¶0027); the outer rotor (26,28,251) is disposed outside the stator (¶0027-¶0028, also see Figures); the outer rotor (26,28,251) comprises a casing (casing = 251) and a permanent magnet 26 disposed in the casing (¶0028); one end of the shaft extends out of the sleeve seat and is connected to the casing (i.e. end of element 253 that is fixed to the interior of element 251, ¶0027), and the plurality of blades 252 is circumferentially disposed on the casing (¶0027). Lin US 2009/0180877 is silent regarding the limitations: a plastic encapsulated stator. 
However Watanabe USPN 6359354 does disclose the limitations:
a motor (the motor is defined by the sum of its parts), wherein the motor comprises a shaft 13, a bearing 16, a plastic encapsulated stator (24; 1,4,21, Column 3 Line 3-13, Column 3 Line 62-Column 4 Line 17, epoxy resin is known to be plastic) and an outer rotor 6; the plastic encapsulated stator (24; 1,4,21) comprises a sleeve seat 17; the shaft 13 is disposed on the sleeve seat 17 via the bearing (it is, see Figures). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elements 23 and 21 of the 
Regarding Claim 4: Lin US 2009/0180877 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Lin US 2009/0180877 discloses the limitations: 	
wherein the motor (21,23,26) includes a stator (23,21) that comprises an end face (end face = bottom surface of element 21 which is continuous with the bottom surface of the four protruding lugs which are covered by washers 213 in Figure 2, also see ¶0025) provided with a plurality of screw holes (the bottom surface portion of each of the lugs has a fixing hole 212 in it); the fixed platform (element 12 and the four projections extending from element 12 with holes 121) comprises a plurality of mounting holes 121 matching the plurality of screw holes 212, respectively (¶0025); a plurality of bolts 27 respectively passes through the plurality of mounting holes 121 and the plurality of screw 212 holes to fix the motor on the fixed platform (¶0025). Lin US 2009/0180877 is silent regarding the limitations: a plastic encapsulated stator. 
However Watanabe USPN 6359354 does disclose the limitations:
a motor (the motor is defined by the sum of its parts), wherein the motor comprises a shaft 13, a bearing 16, a plastic encapsulated stator (24; 1,4,21, Column 3 Line 3-13, Column 3 Line 62-Column 4 Line 17, epoxy resin is known to be plastic) and 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elements 23 and 21 of the motor (21,23,26) and circuit board 22 of Lin US 2009/0180877 with the integrally forming of the stator the circuit substrate (i.e. circuit board) as taught (Column 3 Line 62-Column 4 Line 51) by Watanabe USPN 6359354 in order to provide a watertight brushless fan motor (title, abstract, Column 1 Line 66-Column 2 Line 5, and/or Column 2 Line 27-42).
Regarding Claim 6: Lin US 2009/0180877 as modified by Watanabe USPN 6359354 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Further Lin US 2009/0180877 does disclose the limitations: wherein the grid mesh (grid mesh illustrated in figure 6 that is defined by elements 11 and 13 radially inside of element 14 | grid mesh illustrated in figure 8 that is defined by elements 11 and 13 radially inside of element 15) further comprises a plurality of annular bars (11, ¶0022, also see Figures and Annotated Figure 6 of Lin US 2009/0180877 (Attached Figure 1) above, also it is noted that plastic material is contemplated for the structure of protective net 1 which includes elements 11 and 13 ¶0022-¶0023) and a plurality of connection ribs (13, ¶0023, also see Figures); the grid mesh covers an air outlet (air is capable of flowing out the end of the wind deflector that is covered by the grid mesh as illustrated in the Figures, thus the end of the wind deflector covered by the grid mesh is an air outlet) on the one end face of the wind deflector (it is, see Figures) and is integrated (i.e. connected) with the wind deflector (see Fig. 6-7 and ¶0030 | see Fig .8-9 and ¶0031); 
Further Regarding Claim 6: Claim 6 recites product by process claim language:
“through injection molding”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Lin US 2009/0180877 as modified by Watanabe USPN 6359354 is the same structure as described by claim 6, Lin US 2009/0180877 as modified by Watanabe USPN 6359354 meets the limitations of claim 6 even though the same manufacturing process (injection molding) may not have been used. 
Regarding Claim 8: Lin US 2009/0180877 as modified by Watanabe USPN 6359354 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Lin US 2009/0180877 does disclose the limitations: wherein the grid mesh (grid mesh illustrated in figure 6 that is defined by elements 11 and 13 radially inside of element 14 | grid mesh illustrated in figure 8 that is defined by elements 11 and 13 radially inside of element 15) further comprises a plurality of annular bars (11, ¶0022, also see Figures and Annotated Figure 6 of Lin US 2009/0180877 (Attached Figure 1) above, also it is noted that plastic material is contemplated for the structure of protective net 1 which includes elements 11 and 13 ¶0022-¶0023) and a plurality of connection ribs (13, ¶0023, also see Figures); the grid mesh covers an air outlet (air is capable of flowing out the end of the wind deflector that is covered by the grid mesh as illustrated in the Figures, thus the end of the wind deflector covered by the grid mesh is an air outlet) on the one end face of the wind deflector (it is, see Figures) and is integrated (i.e. connected) with the wind deflector (see Fig. 6-7 and ¶0030 | see Fig .8-9 and ¶0031); the plurality of annular bars arranges to form a plurality of concentric circles surrounding the fixed platform (see Figures, Attached Figure 2 and at least ¶0022-¶0023); every two adjacent concentric circles are connected to each other by the plurality of connection ribs (they are); one end of each of the plurality of connection ribs (i.e. a radially outer end of ribs 13) is connected to the wind deflector (it is, see: 14 - Fig 6-7 | 15 - Fig 8-9), and another end of each of the plurality of connection ribs (i.e. a radially inner end of ribs 13) is connected to the fixed platform (connected to element 12 of the fixed 
Further Regarding Claim 8: Claim 8 recites product by process claim language:
“through injection molding”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Lin US 2009/0180877 as modified by Watanabe USPN 6359354 is the same structure as described by claim 8, Lin US 2009/0180877 as modified by Watanabe USPN 6359354 meets the limitations of claim 8 even though the same manufacturing process (injection molding) may not have been used.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2009/0180877 in view of Watanabe USPN 6359354 as applied to claim 4 above, and further in view of Xu USPN 8087882.
Regarding Claim 13: Lin US 2009/0180877 as modified by Watanabe USPN 6359354 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Lin US 2009/0180877 is silent regarding the limitations: wherein the plurality of tapered holes is tapped holes. 
However Xu USPN 8087882 does disclose the limitations: a plurality of mounting holes (plurality of mounting holes = holes 1200 in each one of four ears 124 illustrated in Figure 1, also see Column 2 Line 13-21), wherein the plurality of mounting holes 1200 is tapped holes (each hole 1200 is a threaded hole, it is known in the art that threads are formed by using taps to make the threads in the holes, thus threaded holes are tapped holes). 
Hence it would have been obvious to one of ordinary skill in the art to modify the plurality of mounting holes 121 of Lin US 2009/0180877 with the threaded holes 1200 of Xu USPN 8087882 in order to threadedly engage the mounting holes with the screws (Column 2 Line 13-21).
Claims 1 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino USPN 5131352 in view of Lin US 2009/0180877.
Regarding Claims 1 & 14: Hoshino USPN 5131352 discloses the limitations: A vehicle (automobile - see title), comprising a fan device (2,3,4,5,6 - Figure 12, Column 1 Line 17-29). Hoshino USPN 5131352 is silent regarding the limitations: the fan device of claim 1.

1) a wind deflector (14 - Fig 6-7 | 15 - Fig 8-9) comprising a cavity (cylindrical space inside element 14 | cylindrical space inside element 15); 2) a motor (motor = 21,23,26); 3) a plurality of blades 252 circumferentially disposed on the motor (i.e. the plurality of blades 252 are circumferentially disposed on element 26 of the motor via hub 251 and casing 28, ¶0028); and 4) a grid mesh (grid mesh illustrated in figure 6 that is defined by elements 11 and 13 radially inside of element 14 | grid mesh illustrated in figure 8 that is defined by elements 11 and 13 radially inside of element 15) disposed on one end face of the wind deflector (it is, see Figures); wherein: the motor and the plurality of blades are disposed in the cavity (they are see Figures); and the grid mesh comprises a central part (central part = element 12 and the four projections extending from element 12 with holes 121 | central part = see Annotated Figure 6 of Lin US 2009/0180877 (Attached Figure 2) above, the central part is the part of the grid mesh located inside the circle indicating the “central part of mesh grid” in Attached Figure 2) provided with a fixed platform (12 | fixed platform = element 12 and the four projections extending from element 12 with holes 121), and the motor (21,23,26) is disposed on the fixed platform (see Figures, also see ¶0023-¶0025, base 21 of the motor is fixed to the fixed platform via screws 27 as illustrated in Figure 2).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan device (2,3,4,5,6 - Figure 12) of Hoshino USPN 5131352 with the fan device of Lin US 2009/0180877 in order to .
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2009/0180877 as applied to claim 1 above, and further in view of Oda USPN 5312230.
Regarding Claim 3: Lin US 2009/0180877 discloses the limitations: wherein the plurality of blades 252 is integrated (i.e. connected) with a casing (casing = hub 251, in the context of the specification of the instant application, the claimed “casing” is the hub (e.g. element 241) that the plurality of blades extend from, thus the prior art of Lin (i.e. the Figures and at least ¶0027-¶0028) addresses the claim within the same confines as the instant application). However Lin US 2009/0180877 is silent regarding the material of the casing (i.e. hub) and the plurality of blades. 
However Oda USPN 5312230 does disclose the limitations: 
a fan assembly 12, the fan assembly having a casing 14, wherein a plurality of blades 18 each extending radially are integrated with the casing (Column 2 Line 66-Column 3 Line 4); and
wherein the plurality of blades 18 are integrated with the casing 14 (i.e. hub / boss) from a plastic resin material (Column 3 Line 4-6). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing 251 (i.e. hub) and the plurality of blades 252 which are both constructed of an unknown material in blade assembly 25 of Lin US 2009/0180877 with the casing 14 integrated with the plurality of blades 18 and formed together from a plastic resin material as taught by Oda USPN 
Further Regarding Claim 3: Claim 3 recites product by process claim language:
“through injection molding”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Lin US 2009/0180877 as modified by Oda USPN 5312230 is the same structure as described by claim 3, Lin US 2009/0180877 as modified by Oda USPN 5312230 meets the limitations of claim 3 even though the same manufacturing process (injection molding) may not have been used.
Regarding Claim 7: Lin US 2009/0180877 as modified by Oda USPN 5312230 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 3. Further Lin US 2009/0180877 does disclose the limitations: wherein the grid mesh (grid mesh illustrated in figure 6 that is defined by elements 11 and 13 radially inside of element 14 | grid mesh illustrated in figure 8 that is defined by elements 11 and 
Further Regarding Claim 7: Claim 7 recites product by process claim language:
“through injection molding”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
Therefore, since the final structure of Lin US 2009/0180877 as modified by Oda USPN 5312230 is the same structure as described by claim 7, Lin US 2009/0180877 as modified by Oda USPN 5312230 meets the limitations of claim 7 even though the same manufacturing process (injection molding) may not have been used.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9: No reasonable combination of prior art references is able to reject the limitations recited in claim 9 in combination with all of the other limitations found in the intervening claims. Thus claim 9 is allowable over the prior art of record.
Regarding claim 10: No reasonable combination of prior art references is able to reject the limitations recited in claim 10 in combination with all of the other limitations found in the intervening claims. Thus claim 10 is allowable over the prior art of record.
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11: No reasonable combination of prior art references is able to reject the limitations recited in claim 11 in combination with all of the other limitations found in the intervening claims. Thus claim 11 is allowable over the prior art of record.
Regarding claim 12: No reasonable combination of prior art references is able to reject the limitations recited in claim 12 in combination with all of the other limitations found in the intervening claims. Thus claim 12 is allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CMI - is Epoxy Resin Plastic - disclosure teaches that Epoxy resin is plastic.
Gonzalez US 2014/0154095 - Figures 1-3 are relevant to the instant application.
Wang US 2016/0097548 - Figures 1-9 are relevant to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746